Citation Nr: 1633914	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to educational assistance at a rate in excess of 60 percent under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from August 2012 to August 2013, with additional periods of active duty in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference (video conference hearing) in February 2015.  A copy of the hearing transcript is of record.

The case was previously before the Board in December 2015, at which time the Board remanded it for further development.  That development having been completed, the case has returned to the Board.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's National Guard service for the periods from June 12, 2007 to September 30, 2007, and from October 1, 2007 to July 29, 2008, was for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and therefore it constitutes creditable active duty service for VA educational benefits purposes.  

2.  The Veteran completed more than 36 months of aggregate, honorable, and creditable active duty service after September 10, 2001.


CONCLUSION OF LAW

The criteria for the maximum 100 percent educational assistance benefit level under the Post-9/11 GI Bill are met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the VA has a statutory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, there are instances in which those duties have been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the expanded duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code).  In the present case, specific notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 (2016). 38 C.F.R. § 21.9510 (2016) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33). 

In addition, such notice is not required as the Veteran's claim is being granted in full.  Therefore, any error in notifying or assisting the Veteran in the development of that claim need not be further considered, as the decision poses no risk of prejudice to the Veteran.  See, e.g., 38 C.F.R. § 20.1102 (2016); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II. Analysis

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for Chapter 33 (post 9-11 GI Bill) education benefits as he has already been deemed eligible for such.  Rather, the Veteran appealed the assignment of 60 percent of the maximum benefits payable under the Post-9/11 GI Bill, asserting that the RO erred in failing to consider a number of periods of his active duty service as a member of the National Guard as creditable service for purposes of determining the amount of educational assistance benefits payable under the post-9/11 GI Bill, 38 U.S.C.A. Chapter 33.

In the instant case, the RO granted the Veteran 60 percent of the maximum amount payable under the Post 9/11 GI Bill program based on information showing that he had a total aggregate of 377 days of service, as calculated from a period of creditable active duty service from August 17, 2012 to August 28, 2013.  See generally March 2014 Statement of the Case (SOC); March 2014 Work Product Summary.  The Veteran contends that his active duty service in the National Guard qualifies him for the maximum amount payable.  See February 2014 Notice of Disagreement.  He maintains that he was mobilized to Active Duty for Special Work (ADSW) under section 502(f) of Title 32 for the purposes of instructing and training the National Guard, and, as such, his service for the periods from June 12, 2007 to September 30, 2007 (111 days), and from October 1, 2007 to July 29, 2008 (303 days), should be counted as creditable service for purposes of determining the amount of educational assistance benefits payable under the post-9/11 GI Bill.  See February 2014 Notice of Disagreement; February 2015 Board Hearing Testimony.  He further maintains that, once these periods are added to his aggregate creditable service, he will have more than 24 months of active duty service, which, in turn will allow his periods of active duty training (ADT) to be included in the calculation of his creditable service.  He contends that, when his ADT is included in the calculation of his aggregate creditable active duty service, he will meet the criteria for full (100 percent) Post 9/11 GI Bill benefits.


As relevant to the instant claim, the Post 9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2014).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712.  38 U.S.C.A. § 3301(1)(B) (West 2014).  

Under the regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2016); see also 38 U.S.C.A. §§ 101(21), (22)(C) (West 2014) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

However, in January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and (2) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates). (Notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

Of particular relevance in this case is that, according to VA's Adjudication Procedure Manual, duties performed under active duty for special work (ADSW) may be for operational, support, or training purposes.  See M21-1, Part III, Subpart v, Chapter 4, Section C.7.l.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  See id.  If the duty was for training purposes, it is not considered active duty.  See id.  All other duties performed under ADSW are considered active duty.  See id.  See also VAOPGCPREC 25-90 (concluding that temporary service for purposes other than training could be defined as active duty, not active duty for training).  Further, the Department of Defense (DoD) defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1, Part III.v.4.C.7.l.

In this regard, the Board observes that, in a 1979 determination pertaining to entitlement to education benefits under Chapter 34, VA's General Counsel (GC) noted that eligibility for such benefits was limited to those with full time duty in the Armed Forces other than active duty for training (ACDUTRA).  VAOPGCPREC 25-90 (July 17, 1990).  Specifically, the GC held that an individual serving as an instructor during a training period, rather than a trainee, was not performing ACDUTRA under the DoD definition of the term.  See 38 U.S.C.A. § 101(24).  Accordingly, that particular Veteran's service as an instructor was deemed to be "active duty" for educational benefits purposes.  See VAOPGCPREC 25-90.

Here, as discussed, the Veteran has asserted that he was ordered to full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard for his period of service from June 12, 2007 to July 29, 2008.  See May 2014 Substantive Appeal (VA Form 9); February 2015 Board Hearing Testimony; see also 38 U.S.C.A. § 3301(1)(C)(i).  Alternatively, he has asserted that he was ordered to full time service in the National Guard under 32 U.S.C. § 502(f) pursuant to authorization by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(C)(ii).  

In support of his claim, he submitted copies of orders pertaining to this period of service.  June 2007 orders reflect that the Veteran was ordered to ADSW for a period from June 12, 2007 to September 30, 2007 for "TF Warrior Support."  August 2007 orders reflect that the Veteran was ordered to ADSW for a period from October 1, 2007 to September 29, 2008 "in support of Pre-Mobilization"; and July 2008 orders amend that period of ADSW to conclude on July 29, 2008.  The authority for the orders is cited as 38 U.S.C. § 503(f).  See 38 U.S.C.A. § 3301(1)(C).  

In the prior December 2015 remand, the Board emphasized that the Veteran's orders do not note his duties or primary specialty, or the purpose of the mobilization.  Moreover, although the March 2014 DoD response to VA's request for information concerning the Veteran's service indicates that the Veteran's service during the period from June 12, 2007 to July 29, 2008 "appears to have been Title 32 ADOS/ADSW which is not qualifying service," as noted, under the law as revised pursuant to the Post-9/11 Veterans Educational Improvements Act of 2010, full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard meets the definition of "active duty" for the purpose of Chapter 33 educational assistance.  See 38 U.S.C.A. § 3301(1)(C)(i).  Accordingly, the Board remanded the case to attempt to clarify the nature and/or purpose of his various periods of active service from June 12, 2007 to September 16, 2010.

In response to VA's request for clarification, the DoD reported in February 2016 that "there is nothing in the file showing that [the Veteran] has any other qualifying active duty periods that would qualify for [Chapter 33 education benefits] other than" the period of creditable active duty service from August 17, 2012 to August 28, 2013.  See February 2016 DoD Response.  Rather, the DoD found that it is "most likely that [the Veteran] is/was on [Active Duty Operational Support] Title 32 orders" during the period from June 12, 2007 to July 29, 2008.  See id.  No further information or explanation was provided.  


The Board notes that, generally, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2016); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  However, here, the service department's findings are unclear.  Specifically, it is unclear from the DoD's responses why the Veteran's period of ADSW service from June 2007 to July 2008 does not meet the amended definition of "active duty," especially considering the Veteran's submission of orders reflecting that he was ordered to mobilize under 38 U.S.C. § 503(f).  The DoD responses fail to specify whether the negative determination was, for example, based on a finding that Veteran's service under section 502(f) of Title 32 was not "authorized by the President or the Secretary of Defense," whether it was not "for the purpose of responding to a national emergency declared by the President and supported by Federal funds," or whether, for other reasons, his service otherwise failed to satisfy the requirements of 38 U.S.C.A. § 3301(C)(ii).  

Furthermore, even assuming that the Veteran's service under section 502(f) of Title 32 was not "authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds," as required under 38 U.S.C.A. § 3301(1)(C)(ii), the revised definition of "active duty" for the purpose of Chapter 33 educational assistance is also met by full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  See 38 U.S.C.A. § 3301(1)(C)(i).  And neither DoD response addressed the Veteran's duties during his mobilization from June 12, 2007 to July 29, 2008.

Nevertheless, the Veteran has competently maintained in statements and testimony adduced throughout the pendency of the appeal that his "primary duty" during his period of ADSW service from June 2007 to July 2008 was "train[ing] National Guard, regular Reserves, and active duty soldiers."  See May 2014 Substantive Appeal (VA Form 9); February 2015 Board Hearing Transcript.  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, his competent statements concerning his primary responsibilities during the period from June 2007 to July 2008 are further bolstered by his service personnel records, which indicated that the Veteran's duties included "present[ing] quality training that will enable soldiers to accomplish tasks to standards."  See, e.g., December 2007 Service School Academic Evaluation Report (DA Form 1059) (describing the Veteran's training duties).  Additionally, his account is substantiated by his fellow service member, R.M.-L., who confirmed that, from June 12, 2007 to July 29, 2008, she and the Veteran "worked together as instructors at Camp Roberts, California training deploying soldiers."  See March 2016 Letter from R.M.-L.  

Thus, based on the foregoing, and in the absence of any evidence to the contrary, the Board finds the Veteran's statements concerning the nature of his active reserve service for the period from June 12, 2007 to July 29, 2008 to be credible.  Because service as an instructor has been deemed "active duty" for educational benefits purposes, the Board also finds these credible contentions to be determinative.  See VAOPGCPREC 25-90.  See also M21-1, Part III.v.4.C.7.l.

Accordingly, when including the additional 414 days of creditable active duty service from June 12, 2007 to September 30, 2007 (111 days), and from October 1, 2007 to July 29, 2008 (303 days), with the 377 days of service, as calculated from the period of creditable active duty service from August 17, 2012 to August 28, 2013, the record reflects that the Veteran completed 791 days (so more than 26 months) of aggregate, honorable, and creditable active duty service after September 10, 2001.  See 38 U.S.C.A. § 3301(1); 38 C.F.R. § 21.9505.  

The aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable, in accordance with a table, which provides as follows: 

*	40 percent (of the maximum amount payable) with at least 90 days, but less than 6 months, of creditable active duty service;

*	50 percent with at least 6 months, but less than 12 months, of creditable active duty service;

*	60 percent with at least 12 months, but less than 18 months, of creditable active duty service;

*	70 percent with at least 18 months, but less than 24 months, of creditable active duty service;

*	80 percent with at least 24 months, but less than 30 months, of creditable active duty service;

*	90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and

*	100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 

38 U.S.C.A. § 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2016).

Notes associated with the provisions of 38 C.F.R. § 21.9640 indicate that where the aggregate length of active duty is at least 90 days but less than 24 months, periods of entry level and skill training must be excluded for purposes of determining the length of creditable service and maximum rate payable for Chapter 33 educational benefits.  See 38 C.F.R. § 21.9640(a).  See also 38 U.S.C.A. §§ 3311(b), 3313(c).  However, when the aggregate length of active duty service is 24 months or greater, entry level and skill training are to be included.  See 38 C.F.R. § 21.9640(a).


Here, in light of the Board's conclusion that the Veteran's service from June 12, 2007 to July 29, 2008 is creditable for educational benefits purposes, the aggregate length of the Veteran's creditable active duty service exceeds 24 months.  See 38 C.F.R. § 21.9640(a).  Accordingly, periods of entry level and skill training are to be included in the calculation of the total creditable length of service.

The available service personnel records clearly reflect that, upon taking into account his periods of entry level and skill training, the Veteran has well in excess of 36 months of creditable active duty service.  See 38 U.S.C.A. § 3311, 3313; 38 C.F.R. § 21.9640.  See also 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see, too, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  He is therefore entitled to payment of Post-9/11 GI Bill benefits at the 100 percent rate.  See 38 C.F.R. § 21.9640(a).  


ORDER

Entitlement to a benefits payment rate of 100 percent for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


